         Case 1:20-cr-00012-PAE Document 76 Filed 04/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      20-CR-12-01 (PAE)
                       -v-
                                                                    ORDER ON MOTIONS
 BRYANT BROWN,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at today’s conference, the Clerk of Court is requested

to terminate the motions at Dkt. Nos. 60 & 61.


       SO ORDERED.


                                                       
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: April 22, 2021
       New York, New York
